--------------------------------------------------------------------------------


SinoCoking Coal and Coke Chemical Industries, Inc.
Kuanggong Road and Tiyu Road
10th Floor, Chengshi Xin Yong She, Tiyu Road
Xinhua District, Pingdingshan, Henan Province, China






February 5, 2010






To:   [_______]




Re:
SinoCoking Board of Directors – Acceptance Letter



Dear [____]:


SinoCoking Coal and Coke Chemical Industries, Inc., a Florida corporation (the
“Company”) following the closing of a reverse acquisition of Top Favour Limited
under a Share Exchange Agreement dated July 17, 2009 as amended, is pleased to
offer you a director position on its Board of Directors (the “Board”).  The
Board’s purpose is to manage or direct the property, affairs and business of the
Company.  The Board will meet approximately once a month.


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company and contains all the
terms and conditions relating to the services you are to provide.


1.           Term.  This agreement shall be for the ensuing year, commencing on
the date of this letter, and your term as director shall continue until your
successor is duly elected and qualified.  The position shall be up for
re-election each year at the annual shareholder’s meeting and upon re-election,
the terms and provisions of this agreement shall remain in full force and
effect.


2.           Services and Compensation.  You shall render services in the area
of managing or directing the Company’s property, affairs and business
(hereinafter your “Duties”).  You shall consult with other members of the Board
at meetings held monthly in locations designated by the Chairman of the Board of
the Company.  You may be appointed by the Board or Chairman to serve on one or
more board committees (Compensation, Audit and/or Nominating), and you agree to
serve on those committees.  In consideration for your service as a member of the
Board, the Company agrees to pay you USD 10,000 (the “Annual Compensation”) for
2010.  The Annual Compensation shall be paid upon the completion of your term as
director.  In addition, the Annual Compensation will be pro-rated daily (based
on a 360 day year) for any portion of the year should you serve for less than a
full term.  Your compensation as a director in any future periods is subject to
the determination of the Board of Directors, and may differ in future periods
should you continue to serve on the Board.







 
 

--------------------------------------------------------------------------------

 
 
 
3.           Services for Others.  You shall be free to represent or perform
services for other persons during the term of this agreement.  However, you
agree that you do not presently perform and do not intend to perform, during the
term of this agreement, similar Duties, consulting or other services for
companies whose businesses are or would be, in any way, competitive with the
Company (except for companies previously disclosed by you to the Company in
writing).  Should you propose to perform similar Duties, consulting or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with areas of
interest to the Company.


4.           No Assignment.  Because of the personal nature of the services to
be rendered by you, this agreement may not be assigned by you without the prior
written consent of the Company.


5.           Confidential Information; Non-Disclosure.  In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a.           Definition.  For purposes of this agreement the term “Confidential
Information” means:


i.           Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.           Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.           By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.           Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.           Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
agreement, or any other agreement requiring confidentiality between the Company
and you;


ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and

 
 


 
-2-

--------------------------------------------------------------------------------

Board of Directors Offer Letter
 

iii.           Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.


c.           Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company's premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company.  In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items.  You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company's
demand or upon termination of this agreement.


d.           No Disclosure.  You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the
Company.  You further agree that you will not use any Confidential Information
without the prior written consent of the Company, except as may be necessary in
the course of your business relationship with the Company, and that the
provisions of this paragraph (d) shall survive termination of this agreement.


6.           Entire Agreement; Amendment; Waiver.  This agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this agreement may be amended and observance of any
term of this agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
agreement.  The failure of any party at any time to require performance by any
other party of any provision of this agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of agreement.


[Remainder of Page Left Blank Intentionally]

 
 


 
-3-

--------------------------------------------------------------------------------

Board of Directors Offer Letter
 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.




Sincerely,




SINOCOKING COAL AND COKE
CHEMICAL INDUSTRIES, INC.




By: _____________________________
Jianhua Lv
Chief Executive Officer






AGREED AND ACCEPTED:






__________________________
[_____]


 
 

 
-4-
Board of Directors Offer Letter